Citation Nr: 1819524	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-57 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss prior to September 27, 2016.  

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss as of September 27, 2016.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September, 27, 2016, audiometric testing revealed an exceptional pattern of hearing loss in the right ear with Level VI hearing loss in the right ear and Level IV hearing loss in the left ear.  

2. Since September, 27, 2016, audiometric testing reveals an exceptional pattern of hearing loss with Level VI in the right ear and Level VI in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to September 27, 2016, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss since September 27, 2016, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition to the above, the Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  

When evaluating service-connected hearing impairment, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  

When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is evaluated separately.  

Turning to the evidence, in October 2014, the Veteran was afforded an audiological evaluation.  The audiometric results were as follows: 

Hertz
1000
2000
3000
4000
Average
Left Ear
45
70
80
85
70
Right Ear
55
65
80
90
73

Speech audiometry revealed speech recognition ability of 76 percent in the left ear and 80 percent in the right ear. 

Applying the findings to Table VI reveals a numeric designation of Level IV in the left ear on the basis of 70 dBs puretone threshold average and 76 percent speech discrimination, and a numeric designation of Level IV in the right ear on the basis of 73 dBs puretone threshold average and 80 percent speech discrimination.  

Puretone thresholds reported in the October 2014 audiological evaluation were at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in the Veteran's right ear.  Thus, the provision of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment applies.  

Applying the findings to Table VIA shows a numeric designation of Level VI in the right ear.  As the numeric designation for the right ear under Table VIA (Level VI) was higher than that under Table VI (Level IV), the Board will apply the numeric designation obtained under Table VIA in rating the hearing impairment.  The numeric designation for the left ear (Level IV) along with the numeric designation for the right ear (Level VI) entered into Table VII, reflect a 20 percent rating for hearing impairment, but no higher.  

On September 27, 2016, the Veteran was afforded a second audiological evaluation.  The audiometric results were as follows:  

Hertz
1000
2000
3000
4000
Average
Left Ear
55
70
75
85
71
Right Ear
60
65
75
85
71

Speech audiometry revealed speech recognition ability of 78 percent in the left ear and 76 percent in the right ear. 

Applying the findings to Table VI reveals a numeric designation of Level IV in the left ear on the basis of 71 dBs puretone threshold average and 78 percent speech discrimination, and a numeric designation of Level IV in the right ear on the basis of 71 dBs puretone threshold average and 76 percent speech discrimination.

Puretone thresholds reported in the September 2016 audiological evaluation were at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in the Veteran's left ear.  Thus, the provision of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment applies.  

Applying the findings to Table VIA shows a numeric designation of Level VI in the left ear.  As the numeric designation for the Veteran's left ear under Table VIA (Level VI) was higher than that under Table VI (Level IV), the Board will apply the numeric designation obtained under Table VIA in rating the Veteran's hearing impairment.  

Puretone thresholds reported in the September 2016 audiological evaluation were also at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in the right ear.  Thus, the provision of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment applies.  Applying the findings to Table VIA shows a numeric designation of Level VI in the right ear.  As the numeric designation for the right ear under Table VIA (Level VI) was higher than that under Table VI (Level IV), the Board will apply the numeric designation obtained under Table VIA in rating the hearing impairment.  The numeric designation for the left ear (Level VI) along with the numeric designation for the right ear (Level VI) entered into Table VII, reflect a 30 percent rating for hearing impairment, but no more.  

In September 2014, January 2015, and October 2016 statements, the Veteran asserted that his hearing had gotten progressively worse.  He explained that he owned a painting business, but that as a result of his hearing loss, he had to first turn ownership of the business over to his son and then stop working as a painter outright, as he could not hear instructions given to him by bosses or coworkers.  He further described having trouble hearing when there was background noise and in crowds.  He noted that he had difficulty using the telephone and that he had to keep the volume on his television turned up loud in order to hear it.  

Also of record are September 2014 buddy statements from the Veteran's son and friend.  His son described running his painting business and overseeing his father.  He stated that he would have to stop what he was doing in order to find and communicate with him, as the Veteran could not hear him.  He noted that it was difficult for him to have telephone conversations with his father as a result of the hearing loss.  His friend remarked that he would have to repeat things on a regular basis in order for the Veteran to understand him and observed that the Veteran's speaking volume had increased.  

The Board has considered the lay statements submitted by the Veteran, his son, and his friend, and recognizes his complaints regarding the worsening severity of his hearing loss.  The Veteran is competent to describe hearing difficulty; however, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  In this regard, ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Based upon the results from the examinations discussed above, the criteria for a rating in excess of 20 percent prior to September 27, 2016 and a rating in excess of 30 percent since have not been met.  Therefore, the appeal is denied.   

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as difficulty hearing, are "like or similar to" those explicitly listed in the rating criteria, which considers the level of hearing loss as tested in audiometric evaluations.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Specifically, in the audiological examinations and his lay statements, the Veteran reported difficulty communicating, and difficulty hearing coworkers, the telephone, and the television.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal conversations and environmental noise is a factor contemplated in the regulations and rating criteria as defined, and ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  Additionally, there is no indication that the average industrial impairment from his disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, referral for extraschedular consideration is not in order.  As was explained in the decision above, the criteria for an even higher rating were considered, but the previously assigned 20 percent and now-assigned 30 percent ratings are most appropriate.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating in excess of 20 percent for bilateral hearing loss prior to September 27, 2016, is denied.

A rating in excess of 30 percent for bilateral hearing loss since September 27, 2016, is denied.



REMAND

A claim for a TDIU is inferred in a claim for increase where a veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  Here, an inferred claim for TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, additional development is required before the claim of entitlement to a TDIU is decided.  

The Board finds that a claim of entitlement to TDIU has been properly raised by the Veteran's September 2014, January 2015, and October 2016 statements indicating that he was forced to retire from his job as a painter because of his service-connected hearing loss.  Accordingly, VA must provide him with appropriate notice as to how to substantiate his TDIU claim and consider whether he is entitled to TDIU.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2.  Then, properly complete development of the TDIU claim, to include providing VCAA notice, obtaining any VA examinations, and obtaining a VA Form 21-8940 as appropriate.  Any attempts to verify the Veteran's employment status should be documented in the claims file.  

3.  Then, readjudicate the remaining claims on appeal.  The adjudication of the claim for entitlement to TDIU should include consideration for a referral to VA's Director of Compensation and Pension for consideration under 38 C.F.R. § 4.16(b).  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


